DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.
Claims 1-5 have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tame (WO 2004/067313).  Tame discloses a seat reclining device for vehicle, the seat reclining device comprising: a first bracket (fig.2: 30); a second bracket (fig. 2: 20) configured to rotate in positive and negative directions relative to the first bracket; a cam (fig. 2: 70) configured to rotate or move relative to the first bracket; and a plurality of pawls (fig. 2: 40) configured to move in a radial direction of the first bracket based on the rotation or the movement of the cam to engage with the second bracket (at teeth 24), wherein one of the first bracket and at least one of the plurality of pawls has a groove portion extending in a direction corresponding to the radial movement of the at least one of the plurality of pawls (pawls 70 have a groove portion 52), and another one has an engagement projection (fig. 2: bracket 30 has projections 32) slidably inserted into the groove portion, and wherein the engagement projection comes into contact .
As concerns claim 2, Tame discloses wherein the engagement projection is provided to the first bracket, and the groove portion is provided to the at least one of the plurality of pawls (as shown in fig. 4 and discussed above). 
As concerns claim 3, Tame discloses wherein the groove portion penetrates in a thickness direction (as shown in fig. 4). 

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art cited fails to teach groove portions as claimed with the inner surface of the groove portion has a first gradually changing portion and a second gradually changing portion having different inclination angles with respect to the radial direction. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J BRINDLEY whose telephone number is (571)270-7231.  The examiner can normally be reached on Mon-Fri, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J BRINDLEY/Primary Examiner, Art Unit 3636